             Case 3:20-cv-00808-MEM Document 10 Filed 10/14/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

 JONATHAN A. BROWNLEE, III,                   :

                        Plaintiff             :      CIVIL ACTION NO. 20-808

             v.                               :          (JUDGE MANNION)

 KAREN HUNT and                               :
 KEITH HEARNS,
                                              :

                        Defendants            :

                                        ORDER
          In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

          (1)     the report of Judge Schwab, (Doc. 8), is ADOPTED IN ITS

                  ENTIRETY;

          (2)     the plaintiff’s complaint, (Doc. 1), is DISMISSED due to his

                  failure to pay the required filing fee as directed by the court;

                  and

          (3)     the Clerk of Court is directed to CLOSE THIS CASE.


                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
Date: October 14, 2020
20-808-01-ORDER
